Opinion by
Judge Elliott:
This is a suit on an injunction bond. The order of injunction •granted appellee, James Walker, Sr:, in his injunction suit against the appellant, described by metes and bounds the land that he was restrained, from the commission of trespass or waste upon. And as this is a suit upon the injunction bond executed in that suit, the security in the injunction bond is certainly not responsible for any damage which was not the legitimate result of the injunction in the action.
Appellant has sued on the injunction bond and can only recover such damage as resulted to him from the order of injunction granted him by the court, and the subsequent litigation in the injunction suit.
• But we are of opinion that the court erred to appellant’s prejudice in its peremptory instructions to the jury. By his amended pleading *722he set up his attorney’s fees with sufficient certainty, and he should have been permitted to prove them. In a suit on an injunction bond the obligee in the bond is entitled to recover such damages as he has sustained by reason of the injunction, and in his efforts to defeat it, and if he has contracted attorney’s fees and they are reasonable, and he either has paid them or is bound to do so, we see no reason why he should not recover them and any other expenses incurred in the injunction litigation.

Bennett, for appellant.


E. F. Dulin, for appellee.

Wherefore the judgment is reversed and cause remanded for further proceedings consistent with this opinion.